In re Tolliver, Charles; — Defendant; applying for supervisory and/or remedial writs, Parish of Orleans, Criminal District Court, Div. G, No. 246-173 “G”.
Relator represents that the district court has failed to act timely on a motion to amend he filed on or about June 15, 1998, and an application for post-conviction relief he submitted on or about December 28, 1998. If relator’s representations are correct, the district court is ordered to consider and act on the pleadings. If relator’s representations are incorrect, the district court is ordered to accept, file, and act upon the pleading which is herewith transferred to the district court. The dis*207trict court is ordered to provide this Court with a copy of its judgment.
JOHNSON, J., not on panel.